Earl Warren: Number 733, Perma Life Mufflers, Incorporated, et.al., versus International Parts Corporation, et.al. Mr. Rolnick.
Robert F. Rolnick: Mr. Chief Justice may it please the Court. This is a treble damage action under Section 4 of the Clayton Act. The District Court dismissed the complaint holding that the plaintiffs had no standing to sue in as much as it said they were in pari delicto with the defendants who were the respondents here. The Court of Appeals for the United States, the Seventh -- the Court of Appeals, the Seventh Circuit affirmed the cases here on a writ of certiorari. And the primary issue raised by the writ is whether a franchisee, who accepts a franchise agreement which is prepared and offered and whose terms are written by a franchisor is barred from bringing an action under Section 4 of the Clayton Act for injuries which the franchisee has sustained as a result of antitrust restraints which the franchisor has written into the franchise agreement. The Court of Appeals, as I said, held that the mere entering into of this franchise agreement placed the antitrust plaintiffs in pari delicto with the defendants and barred plaintiffs from bringing the action. We submit that in making this ruling, both the Court of Appeals and the District Court committed plain error. We submit that in pari delicto is not applicable to the factual context of this litigation. And that if it were in pari delicto, it is not a defense to a claim under Section 4. In order to understand the litigation, it's obviously necessary to detail the facts in some degree. The defendants or the respondents here represent a complex of corporations, a parent subsidiary and affiliates. The parent corporation was organized in 1938 and was engaged from 1938 until 1955 primarily in the wholesale manufacture and or distribution of automotive exhaust system equipment for the replacement market. In 1955, when the acts which give rise to this litigation occurred, the parent and its subsidiaries, business volume exceeded $5 million. They were a very substantial factor in the market at that time. In order to expand the nature of their business however, they decided to initiate a franchise program. To the end of initiating this program, they originated the name Midas which they proceeded to use in trademark in March of 1955. Thereafter, they developed a franchise concept. The franchise concept was built around a brand identification for the defendant’s muffler using the name Midas. A unique lifetime guarantee for that muffler under which the parent company stood behind its muffler and advised the public through a massive advertising campaign on a national basis that the muffler was good for the life of the car if it blew out or rusted out for some reason during the life of the car -- during the life that you owned the car that they would replace the muffler free of charge. In their advertising, the franchise were featured, this lifetime guarantee rapid free 15-minute installation. Indeed, it was the first time in the history of a replacement part product for an automobile that a consumer campaign had put on -- had been put on to develop a demand for this particular product. Having created the concept, the parent company then proceeded to organize a wholly owned subsidiary by the name of Midas, Inc. in 19 -- late 1955 and then went about the job of finding franchisees. Principally, in this litigation there are four petitioners, all of whom were franchisees. Three of these franchisees originally were customers of the parent corporation International Parts. The fourth franchisee became aware of the franchise program through an advertisement to which he responded. One of the -- all four accepted franchises. One of the franchisees accepted the franchise only after he was advised that unless he did he would be subjected to competition from anyone that the parent company would franchise in that area and also with the threat that the parent company would discontinue selling it's international brand muffler, which that franchisee had carried in its place of business prior to this time. Now, the franchises which these petitioners accepted contained in their expressed terms provisions which required the franchisee to maintain the price which the franchise owner established. There was a provision in this franchise agreement which also required the franchiser or the franchisee -- excuse me, to purchase exclusively from the franchisor. In other words, the franchisee was to handle no other muffler but the respondents' Midas Muffler and indeed he was not to purchase any exhaust system parts from anyone other than the franchisee -- the franchisor and this included such exhaust system parts, its tail pipes, exhaust pipes, clamps and a whole host of other items which were essential in the installation of an automotive exhaust system. These items aside from the muffler were not trademarked. Now soon after the franchisees has accepted their agreements --
Earl Warren: I think this is the time to quit now, Mr. Rolnick.
Robert F. Rolnick: Thank you.